This is a motion to correct the taxation of costs. It is alleged that Smith presented accounts, to the amount of $72,000, which were disallowed, and ought to be charged to himself.
Examination of accounts not within the compass of the order of reference, and not within the matters in controversy by the pleadings, ought to be paid for by him who presented them. But here is a decree of this court, ordering the cost to be paid by Cook, which includes all the costs for examining the accounts on both sides, and which are to be paid by the same one. Taxation complained of regards things only which ought not to be charged for at all, *Page 36 
or charged for at too high a rate. It does not respect the question who is to pay, but whether to be pail for at all by any one.